Case 2:15-cr-20450-VAR-APP ECF No. 56 filed 08/12/20    PageID.515   Page 1 of 9




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,
v.                                         Case No. 15-20450
                                           Honorable Victoria A. Roberts
DENNIS WINGO,

     Defendant.
_______________________________/

            ORDER DENYING DEFENDANT’S MOTION FOR
      IMMEDIATE TRANSFER TO HOME CONFINEMENT [ECF No. 52]

I.     INTRODUCTION

       This matter is before the Court on Dennis Wingo’s motion for

immediate transfer to home confinement under 18 U.S.C. § 3582(c)(1)(A).

He asks the Court to grant him a compassionate release due to his alleged

medical conditions, the COVID-19 pandemic, and family circumstances.

       The Court DENIES Wingo’s motion [ECF No. 52].

II.    BACKGROUND

       Wingo pled guilty to conspiracy to possess with intent to distribute

and to distribute controlled substances in violation of 21 U.S.C. §§ 841,

846. Wingo was held accountable for 16.86 grams of cocaine base and

27.82 grams of marijuana. Based on the nature of the offense and Wingo’s
Case 2:15-cr-20450-VAR-APP ECF No. 56 filed 08/12/20    PageID.516   Page 2 of 9




designation as a career offender due to his criminal history, the anticipated

guideline range under the Sentencing Guidelines was 151-188 months.

However, the plea agreement capped the sentence at 120 months.

       The Court sentenced Wingo to 100 months imprisonment followed by

36 months of supervised release. Wingo has served approximately 45

months of his sentence. His projected release date is April 22, 2024.

       Wingo is 38 years old. His criminal history includes convictions for

illegal drug trafficking, unlawful sale of firearms, and felon in possession of

firearm. Wingo has violated the terms of probation several times in the

past, and he committed the offense in this case while on probation for a

prior conviction. Wingo has received several misconducts for drug and

alcohol possession and use, among other things, while serving the

underlying sentence. He has not completed drug treatment courses,

vocational training, or his release preparation program.

       Wingo filed his motion for compassionate release on May 28, 2020.

The government opposes his release.

III.   DISCUSSION

       The compassionate release statute allows the Court to modify a

defendant’s term of imprisonment if: (1) he fully exhausts all administrative

remedies; (2) he shows both “extraordinary and compelling reasons

                                       2
Case 2:15-cr-20450-VAR-APP ECF No. 56 filed 08/12/20     PageID.517   Page 3 of 9




warrant such a reduction [or release]” and that the reduction or release is

consistent with” the Sentencing Commission’s policy statements; (3) he is

not a danger to any other person or the community; and (4) the factors in

18 U.S.C. § 3553(a) support the reduction or release to the extent they are

applicable. See 18 U.S.C. § 3582(c)(1)(A)(i); United States Sentencing

Guidelines Manual (“USSG”) § 1B1.13 cmt. n.1; United States v. Austin,

No. 15-20609, 2020 WL 2507622, at *1 (E.D. Mich. May 15, 2020).

      A.    Wingo Did Not Properly Exhaust Administrative Remedies

      The Sixth Circuit recently held that exhaustion of administrative

remedies is a “mandatory condition” before a defendant can file a motion

for compassionate release. United States v. Alam, 960 F.3d 831, 833 (6th

Cir. 2020). The Sixth Circuit found “[t]he seriousness of COVID-19 and its

spread in many prisons make it all the more imperative that the prisons

have authority to process these applications fairly and with due regard for

the seriousness of each inmate’s risk.” Id. at 835-36.

      In his request to the Bureau of Prisons (“BOP”), Wingo sought

release from prison based on “Incapacitation of Spouse or Registered

Partner.” The BOP denied Wingo’s request because he failed to provide

necessary information concerning his claim. Among other things, the BOP

said it needed the following information to determine Wingo’s eligibility for

                                      3
Case 2:15-cr-20450-VAR-APP ECF No. 56 filed 08/12/20   PageID.518   Page 4 of 9




release: (1) a statement that explains Wingo’s spouse has become

incapacitated; (2) a statement that Wingo is the only family member

capable of caring for his spouse; and (3) verifiable medical documentation

of the incapacitation of Wingo’s spouse.

     In his motion, Wingo seeks compassionate release based on COVID-

19, his own alleged underlying medical conditions, and the incapacitation of

his spouse.

     Because the factual basis for release Wingo submitted to the BOP is

not the same as what he submitted to the Court, Wingo failed to properly

exhaust his administrative remedies, and his motion must be denied. See

United States v. Asmar, No. 18-20668, 2020 WL 3163056, at *3 (E.D. Mich.

June 5, 2020) (“Where the factual basis in the administrative request and

the motion before the court are different, a defendant does not satisfy the

exhaustion requirement because he does not give the BOP an opportunity

to act on the request before Defendant brings his request to the courts.”

(citations omitted)). The Court denies Wingo’s motion on this basis alone.

     Moreover, even if Wingo had properly exhausted his administrative

remedies, release would be inappropriate for several reasons.




                                      4
Case 2:15-cr-20450-VAR-APP ECF No. 56 filed 08/12/20    PageID.519   Page 5 of 9




      B.    No Extraordinary and Compelling Reasons Exist

      Section 1B1.13 of the Sentencing Guidelines is the “applicable policy

statement” with which the Court must comply when considering a request

for compassionate release. Section 1B1.13 explains that a defendant must

“not [be] a danger to the safety of any other person or to the community”

under 18 U.S.C. § 3142(g) and must fit within at least one of the following

four categories of “extraordinary and compelling reasons”: (1) the

defendant’s medical condition; (2) the defendant’s age; (3) the defendant’s

family circumstances; and (4) other reasons as determined by the BOP.

USSG § 1B1.13 cmt. n.1; Austin, 2020 WL 2507622, at *1.

      As set forth above, Wingo says extraordinary and compelling reasons

exists based on COVID-19, his own alleged underlying medical conditions,

and the incapacitation of his spouse.

      Although COVID-19 presents serious risks in the federal prison

system, the mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify

compassionate release. United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020). Thus, COVID-19, by itself, is not sufficient to satisfy the

extraordinary and compelling reason requirement. See id.




                                        5
Case 2:15-cr-20450-VAR-APP ECF No. 56 filed 08/12/20   PageID.520   Page 6 of 9




      Although Wingo claims he has diabetes, breathing problems, and

chest pain, his medical records do not support such allegations. Because

Wingo fails to support the allegation that he suffers from underlying medical

conditions that put him at high risk related to COVID-19, his alleged

medical conditions do not constitute an extraordinary and compelling

reason for release.

      Moreover, in his July 31, 2020 reply brief, Wingo says he was

diagnosed with COVID-19 on June 26, 2020. Wingo says he did not

receive any medication and was not hospitalized; he says that since his 14-

day quarantine ended, he has not spoken to medical personnel. Notably,

and thankfully, Wingo does not claim that he had any symptoms – let alone

serious symptoms – that would have required medication or hospitalization,

nor does he say that he has needed to see a medical provider since the

end of his quarantine. That Wingo contracted COVID-19 and had no

serious symptoms or complications further demonstrates that his alleged

medical conditions do not constitute extraordinary or compelling reasons

for release.

      Wingo also fails to submit sufficient evidence showing that an

extraordinary and compelling reason exists for his release based on family

circumstances. Wingo says his spouse is the primary caregiver to his three

                                      6
Case 2:15-cr-20450-VAR-APP ECF No. 56 filed 08/12/20     PageID.521   Page 7 of 9




stepsons, and she participates in dialysis three days a week for four hours;

he says he needs to be home to help with his stepsons. Wingo also says

he wants to be her kidney donor, but he fails to present any documentation

that he would be a suitable donor candidate. Similar to his own alleged

medical conditions and as the BOP said in its denial letter, Wingo fails to

present evidence establishing that: (1) his wife is actually incapacitated; (2)

his wife is unable to care for his three stepsons; and/or (3) he is the only

person able to help care for his wife and/or stepsons.

      Wingo fails to show extraordinary and compelling reasons exist for

his release.

      C.       Wingo is a Danger to the Community

      Even if Wingo satisfied the above requirements, he would be

ineligible for release 18 U.S.C. § 3582(c)(1)(A) because he is a danger to

the community, and because § 1B1.13(2) of the Sentencing Guidelines

only permits compassionate release if “the defendant is not a danger to the

safety of any other person or to the community.” USSG § 1B1.13(2);

Austin, 2020 WL 2507622, at *1.

      Wingo’s offense, his extensive criminal history, his inability and/or

unwillingness to abide by rules and conditions ordered by a court – as




                                       7
Case 2:15-cr-20450-VAR-APP ECF No. 56 filed 08/12/20   PageID.522   Page 8 of 9




shown by his past probation violations, and his misconduct while serving

the current sentence demonstrate that he is a danger to the community.

      D.    The § 3553(a) Sentencing Factors Weigh Against Release

      Finally, notwithstanding each of the foregoing reasons, the Court

would also deny Wingo’s motion because the applicable § 3553(a) factors

weigh against his release at this stage of his sentence. See Austin, 2020

WL 2507622, at *1 (the Court must find that that the 18 U.S.C. § 3553(a)

factors weigh in favor of release before granting such relief).

      Wingo has only served 45 months of his below-guidelines, 100-month

sentence. Given the dangerous nature of Wingo’s crime, release at this

juncture would not reflect the seriousness of the offense, promote respect

for the law, provide just punishment, afford adequate deterrence, protect

the public, or avoid unwarranted sentencing disparities. See 18 U.S.C. §

3553(a).

IV.   CONCLUSION

      The Court DENIES Wingo’s motion for immediate transfer to home

confinement.

      IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: August 12, 2020
                                      8
Case 2:15-cr-20450-VAR-APP ECF No. 56 filed 08/12/20   PageID.523   Page 9 of 9




                                     9
